Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 22nd, 2021 has been entered.  Claims 1 – 13, 15, 16, and 18 are currently pending in the application.  Claims 14 and 17 have been cancelled.  The rejection of claims 1 – 18 under 35 U.S.C. 103 have been withdrawn.  The rejection of claims 3, 13, and 14 under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s arguments and the claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US-20130102663-A1).
Regarding claims 1, 2, and 5, Clarke teaches a nutritional composition comprising a ketone body and a carbohydrate [0009].  The ketone body may be any ketone body, particularly (R)-3-hydroxybutyrate (also known as beta-hydroxybutyrate) [0026].  Because they are made outside the body, the ketones are exogenous. The composition can be diluted in a suitable liquid such as water [0019].  Please note that ketone and ketone body are being used interchangeably in this action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as in claim 1 above, and in further view of Hofman (WO-2011093710-A1).
Regarding claim 3, Clarke teaches that the ketone composition may comprise a fiber and carbohydrate [0009].  Hofman teaches that resistant starch is a form of fiber [Table 6].  It would have been obvious to use the resistant starch of Hofman as the fiber of Clarke as resistant starch is a form of fiber as described by Hofman. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above.
Regarding claim 4.
Claims 6 – 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Millet (US-20170258745-A1), in view of Clarke and Hofman.
Regarding claim 6, Millet teaches a ketone composition comprising beta-hydroxybutyrate and the cations sodium, potassium, magnesium, and calcium [0018].  The ketone composition is created by mixing.  Millet does not teach the ketone composition comprising resistant starch.  Clarke teaches a ketone composition comprising fiber [0009].  Hofman teaches that resistant starch is a form of fiber [Table 6].  The combination of the known elements of Millet, Clarke, and Hofman would have been obvious as it would have been expected to produce, according to the known methods taught by Millet, a predictable result of a ketone composition comprising beta-hydroxybutyrate, the cations sodium, potassium, magnesium, calcium and resistant starch. 
Regarding claims 7 and 8, Millet teaches a ketone composition that can be formed as a powder, or as a liquid or solid [0071].
Regarding claim 11, Millet teaches the ketone composition may additionally include amino acid salts of beta-hydroxybutyrate [0019].
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Millet, Clarke, and Hofman as applied to claim 6 above, and further in view of Sesha (WO-2015127320-A1).
Regarding claims 9 and 10.
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millet in view of Clarke, Hofman, and Sesha.
Regarding claims 12 and 15, Millet teaches a ketone composition containing beta-hydroxybutyrate and a plurality of electrolytes comprising sodium, potassium, magnesium, and calcium [0016].  Clarke teaches the addition of fiber to a ketone composition [0009] while Hofman teaches that resistant starch is a form of fiber [Table 6].  Sesha teaches the addition of caffeine to an energy beverage comprising ketones.  It would have been obvious to combine the ketone compositions of Millet, Clarke, Hofman, and Sesha to produce the predictable product of a composition with the traits of the ingredients added to it.
Regarding claim 13, the electrolytes of Millet are bonded to the beta-hydroxybutyrate [0018].
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Millet, Clarke, Hofman, and Sesha as applied to claim 12 above, and further in view of Gamay (US-20180236016-A1).
Regarding claims 16 and 18, Millet teaches 10 – 70 wt% sodium beta-hydroxybutyrate as well as the use of sodium, potassium, magnesium, and calcium [0016].  Clarke teaches the fiber being at least 2 wt% [0051] while Hofman teaches resistant starch as a form of fiber [Table 6].  Sesha teaches an energy beverage comprising beta-hydroxybutyrate and caffeine.  Gamay teaches caffeine as part of an energy beverage at a concentration of 30mg – 700mg caffeine per 100mL energy drink [0022].  This equals 0.03 – 0.7 wt% caffeine.  It would have been obvious to use the caffeine of Sesha in a ketone beverage at the concentrations used by Gamay in an energy beverage as these concentrations are taught in the prior art.
Millet teaches the use of 1g of mixed beta-hydroxybutyrate salts comprising sodium, potassium, magnesium, and calcium in a dose [0062].  Millet further teaches the mixed salt is made of 23 wt% sodium beta-hydroxybutyrate, 23 wt% potassium beta-hydroxybutyrate, 27 wt% calcium beta-hydroxybutyrate, and 27 wt% magnesium beta-hydroxybutyrate [0071].  Adding this mix to the 100mL of liquid of Gamay results in 0.23 wt% sodium 0.23 wt% potassium, 0.27 wt% calcium, and 0.27 wt% 
The ranges of the claims are obvious over the ranges of Millet, Clarke, Hofman, and Gamay.  It would have been obvious to combine the compositions of Millet, Clarke, Hofman, Sesha, and Gamay, as the combination would provide predictable results.

Response to Arguments
Applicant’s arguments, filed November 22nd, 2021, have been fully considered.
The rejection of claims 3, 13, and 14 under 35 U.S.C. 112(b) have been withdrawn because of the amendments.  
Claims 14 and 17 have been cancelled.  All rejections of these claims have been withdrawn.
Applicant’s arguments with respect to claims 1 – 13, 15, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791               

/Nikki H. Dees/Primary Examiner, Art Unit 1791